Linda J. Johnson
Clapp, Peterson, Tiemessen,
  Thorsness & Johnson, LLC
711 H Street, Suite 620
Anchorage, Alaska 99501
(907) 272-9272 - phone
(907) 272-9586 - fax
usdc-anch-ntc@cplawak.com
Attorneys for Defendants

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

ELIZABETH BAKALAR,

        Plaintiff,

       v.

MICHAEL J. DUNLEAVY, in his individual and
official capacities; TUCKERMAN BABCOCK;
and the STATE OF ALASKA

       Defendants.                                           Case No. 3:19-cv-00025-JWS

                     STIPULATION TO WITHDRAW PLAINTIFF’S
                      APPLICATION FOR ENTRY OF DEFAULT

        Defendants Michael J. Dunleavy, Tuckerman Babcock, and State of Alaska, and

Plaintiff Elizabeth Bakalar agree that Plaintiff herewith withdraws the Application for

Entry of Default [Doc. 12]. Parties agree that Defendants will answer or file a motion to

dismiss by April 23, 2019.




Stipulation to Withdraw Plaintiff’s Application for Entry of Default
Bakalar v Dunleavy, et al., Case No. 3:19-cv-00025-JWS
Page 1 of 2



            Case 3:19-cv-00025-JWS Document 14 Filed 04/19/19 Page 1 of 2
         DATED at Anchorage, Alaska, this 19th day of April, 2019.

                                                           CLAPP, PETERSON, TIEMESSEN,
                                                           THORSNESS & JOHNSON, LLC
                                                           Attorneys for Defendant

                                                           By s/ Linda J. Johnson
                                                             Linda J. Johnson, ABA No. 8911070


                                                           ACLU OF ALASKA FOUNDATION
                                                           Attorneys for Plaintiff

                                                           By: s/Stephen Koteff (consent)




CERTIFICATE OF SERVICE

I hereby certify that on this 19th day of April, 2019, a
copy of the foregoing document was served
electronically through the ECF system on:

Stephen Koteff
Joshua A. Decker
skoteff@acluak.org
jdecker@acluak.org

By: s/ Linda J. Johnson




Stipulation to Withdraw Plaintiff’s Application for Entry of Default
Bakalar v Dunleavy, et al., Case No. 3:19-cv-00025-JWS
Page 2 of 2



            Case 3:19-cv-00025-JWS Document 14 Filed 04/19/19 Page 2 of 2
